DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 7/2/2019.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Chinese Patent Application No. 201910221208.9 filed 3/22/2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings, filed 7/2/2019, are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Regarding claim 19, the claim recites on line 6 “the extended list.” However, there is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. Examiner would suggest amending claim 19 to include all the limitations as in claims 1 or 10, including the “generating an extended list…” limitation.
Dependent claim 20 inherits the same rejection as its parent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 10-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, U.S. Patent Pub. No. 2007/0276848 (hereinafter Kim).

Regarding claim 1, Kim teaches:
A method of file management, comprising: (See Kim Abstract and [0003] invention embodied as computer method for file management).
generating an extended list based on a path list associated with predetermined files, the extended list comprising a set of paths in the path list that are at least partly the same from a root directory; (See Kim Figs. 1 and 5, and then [0003] wherein file identifier descriptors (i.e. paths to files) are a list of predetermined paths of a filesystem as in [0005]-[0007], which the initial path list simply has FIDs as paths as in [0010]-[0012], each FID is an absolute pate. Then as in [0035]-[0040], [0050]-[0053], and [0069]-[0072] the path list is modified to generate an extended list as directory FIDs in a directory area that hierarchically  comprise a set of paths in the path list partly the same from a root directory. Note as in [0050] this is based on a data generating command. The directory FID replaces an absolute file FID (i.e. path) from the root and includes a set of files and directories that are the same from the root directory. Thus, each directory FID is an “extended list” as opposed to an absolute list of all file FIDs without reference to directory structure. Note further there is nothing explicit in the claims as to the how an initial “path list” is enumerate or obtained, or the form of the “path list” prior to the processing for extended list generation).
generating an identifier indicating the extended list; and (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are generated as directory and subdirectory FID (i.e. set of extended paths) as opposed to a File FID (absolute path) in a separate directory area list that identifies/points to the name and location of the directory/subdirectory as in [0009]-[0012] and [0050]-[0051]).
updating the path list based on the identifier.  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths). The directory area thus stores those identifiers that are pointer to the name and location of an extended list for that directory/subdirectory as in [0009]-[0012] and [0050]-[0051]. See also [0071]-[0072]).


The method of claim 1, wherein the path list comprises at least one of the following: paths of the predetermined files, paths of directories in which the predetermined files are located, or paths containing matching rules of the predetermined files.  (See Kim [0003]-[007], [0050]-[0053], and [0041] and Fig. 4 wherein the paths include at least paths to files and paths of directories in which files are stored in the filesystem).

Regarding claim 6, Kim as applied above to claim 1 further teaches:
The method of claim 1, wherein updating the path list comprises replacing each path in the set of paths of the path list with the identifier of the extended list. (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths) as identifiers that replace the absolute path and are pointer to the name and location of an extended list for that directory/subdirectory as in [0009]-[0012] and [0050]-[0051]. See also [0071]-[0072]).

Regarding claim 7, Kim as applied above to claim 1 further teaches:
The method of claim 1, wherein updating the path list comprises: removing the set of paths from the path list; and (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 the absolute paths to files in the root directory area are removed and contains only absolute path to root files and directory FIDs as identifiers inserted to point to extended lists).
inserting the identifier of the extended list into the path list.  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths) as identifiers that replace the 

Regarding claim 8, Kim as applied above to claim 1 further teaches:
The method of claim 1, further comprising:  comparing a first candidate path in a set of candidate paths with paths in the path list; (See Kim [0054]-[0059] and [0065]-[0067] wherein a path searcher compares a candidate path (i.e. searched path) with paths in the list of paths/FIDs in the directory area).
in response to the first candidate path matching the identifier of the extended list, searching in the extended list for a path corresponding to the first candidate path; and (See Kim [0054]-[0059] and [0065]-[0067] wherein AAA as a candidate path matches the FID directory identifier (i.e. extended list identifier) and proceeds to search in the directory area (i.e. extended list) pointed to by the AAA directory FID as shown in Fig. 5, which is in response to the first candidate path matching the identifier of an extended list searching the extended list).
in response to finding the path corresponding to the first candidate path in the extended list, identifying the first candidate path as a key path.  (See Kim [0057]-[0059] and [0065]-[0067] wherein in searching the extended lists for candidate path, identifies the candidate path (i.e. file FID) in the extended list as a key path corresponding as an file FID result).

Regarding claim 9, Kim as applied above to claim 8 further teaches:
 The method of claim 8, further comprising: in response to all candidate paths in the set of candidate paths matching the identifier of the extended list having been compared with the paths in the path list, removing the extended list.  (See Kim [0054]-[0059] and [0065]-[0067] wherein in response to search for candidate on all directory area FIDs being complete/compared, the search 

Regarding claim 10, Kim teaches:
An electronic device for file management, the device comprising: (See Kim Abstract and [0003] invention embodied as computer apparatus/device for file management).
a processor; and (See Kim [0074]).
a memory storing computer program instructions, the processor executing the computer program instructions in the memory to control the electronic device to perform acts operations, the operations comprising: (See Kim [0074]-[0075]).
generating an extended list based on a path list associated with predetermined files, the extended list comprising a set of paths in the path list that are at least partly the same from a root directory; (See Kim Figs. 1 and 5, and then [0003] wherein file identifier descriptors (i.e. paths to files) are a list of predetermined paths of a filesystem as in [0005]-[0007], which the initial path list simply has FIDs as paths as in [0010]-[0012], each FID is an absolute pate. Then as in [0035]-[0040], [0050]-[0053], and [0069]-[0072] the path list is modified to generate an extended list as directory FIDs in a directory area that hierarchically  comprise a set of paths in the path list partly the same from a root directory. Note as in [0050] this is based on a data generating command. The directory FID replaces an absolute file FID (i.e. path) from the root and includes a set of files and directories that are the same from the 
generating an identifier indicating the extended list; and  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are generated as directory and subdirectory FID (i.e. set of extended paths) as opposed to a File FID (absolute path) in a separate directory area list that identifies/points to the name and location of the directory/subdirectory as in [0009]-[0012] and [0050]-[0051]).
-4-206368.0511.8 (P325)updating the path list based on the identifier.  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths). The directory area thus stores those identifiers that are pointer to the name and location of an extended list for that directory/subdirectory as in [0009]-[0012] and [0050]-[0051]. See also [0071]-[0072]).

Regarding claim 11, Kim as applied above to claim 10 further teaches:
The device of claim 10, wherein the path list comprises at least one of the following: paths of the predetermined files, paths of directories in which the predetermined files are located, or paths containing matching rules of the predetermined files.   (See Kim [0003]-[007], [0050]-[0053], and [0041] and Fig. 4 wherein the paths include at least paths to files and paths of directories in which files are stored in the filesystem).

Regarding claim 15, Kim as applied above to claim 10 further teaches:
The device of claim 10, wherein updating the path list comprises: replacing each path in the set of paths of the path list with the identifier of the extended list.  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths) as identifiers that replace the absolute path and are pointer to the name and location of an extended list for that directory/subdirectory as in [0009]-[0012] and [0050]-[0051]. See also [0071]-[0072]).

Regarding claim 16, Kim as applied above to claim 10 further teaches:
The device of claim 10, wherein updating the path list comprises: removing the set of paths from the path list; and (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 the absolute paths to files in the root directory area are removed and contains only absolute path to root files and directory FIDs as identifiers inserted to point to extended lists).
-5-206368.0511.8 (P325)inserting the identifier of the extended list into the path list.  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths) as identifiers that replace the absolute path and are pointer to the name and location of an extended list for that directory/subdirectory as in [0009]-[0012] and [0050]-[0051]. See also [0071]-[0072]).

Regarding claim 17, Kim as applied above to claim 10 further teaches:
The device of claim 10, wherein the operations further comprise: comparing a first candidate path in a set of candidate paths with paths in the path list; (See Kim [0054]-[0059] and [0065]-[0067] wherein a path searcher compares a candidate path (i.e. searched path) with paths in the list of paths/FIDs in the directory area).
in response to the first candidate path matching the identifier of the extended list, searching, in the extended list for a path corresponding to the first candidate path; and (See Kim [0054]-[0059] and [0065]-[0067] wherein AAA as a candidate path matches the FID directory identifier (i.e. extended list identifier) and proceeds to search in the directory area (i.e. extended list) pointed to by the AAA directory FID as shown in Fig. 5, which is in response to the first candidate path matching the identifier of an extended list searching the extended list).
in response to finding the path corresponding to the first candidate path in the extended list, identifying the first candidate path as a key path.   (See Kim [0057]-[0059] and [0065]-[0067] wherein in searching the extended lists for candidate path, identifies the candidate path (i.e. file FID) in the extended list as a key path corresponding as an file FID result).

Regarding claim 18, Kim as applied above to claim 17 further teaches:
The device of claim 17, wherein the operations further comprise: in response to all candidate paths in the set of candidate paths matching the identifier of the extended list having been compared with the paths in the path list, removing the extended list.  (See Kim [0054]-[0059] and [0065]-[0067] wherein in response to search for candidate on all directory area FIDs being complete/compared, the search processing removes extended list from consideration when it is not a match. Specifically, as in Fig. 5 and [0056]-[0057] extended lists  for dir1 and dir4 are removed after comparison as not being required to complete the candidate search and not matching the candidate path as described in [0060]. See also [0073] erasing data and updating directory area after searching if requested. Note the claim does not say where extended list is removed from or how such removal is accomplished. Thus this includes removing the extended list from search consideration, removing the extended list entirely from the file system, and various other broad scopes).


A non-transitory computer storage medium having machine executable instructions stored therein, which when executed by a device, cause the device to perform operations, the operations comprising: (See Kim [0075] wherein the invention is a computer medium storing instructions executable by a processor as in [0074]).
generating an identifier indicating the extended list; and (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are generated as directory and subdirectory FID (i.e. set of extended paths) as opposed to a File FID (absolute path) in a separate directory area list that identifies/points to the name and location of the directory/subdirectory as in [0009]-[0012] and [0050]-[0051]).
updating the path list based on the identifier.   (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are updated in the directory area/path list based on the generated directory and subdirectory FIDs (i.e. set of extended paths). The directory area thus stores those identifiers that are pointer to the name and location of an extended list for that directory/subdirectory as in [0009]-[0012] and [0050]-[0051]. See also [0071]-[0072]).

Regarding claim 20, Kim as applied above to claim 19 further teaches:
The computer storage medium of claim 19, wherein the path list comprises at least one of the following: paths of the predetermined files, paths of directories in which the predetermined files are located, or paths containing matching rules of the predetermined files.  (See Kim [0003]-[007], [0050]-[0053], and [0041] and Fig. 4 wherein the paths include at least paths to files and paths of directories in which files are stored in the filesystem).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Resch et al. U.S. Patent Pub. No. 2013/0198130 (hereinafter Resch).


The method of claim 1, wherein generating the extended list comprises: 
Kim does not explicitly teach:
sorting paths in the path list in an order of directory names; 
determining a common path level number corresponding to the extended list; 
selecting the set of paths from the sorted paths based on the common path level number, the set of paths having a same subpath that starts from the root directory and ends at a directory corresponding to the common path level number; and 
generating the extended list to comprise the set of paths.  
However, Resch in the analogous art of indexing path lists based on merging paths teaches:
sorting paths in the path list in an order of directory names; (See Resch [0310] and [0313]. wherein the pathnames are sorted. See also Figs.  41A-41D and [0307]-[0318] generally).
determining a common path level number corresponding to the extended list; (See Resch [0307], [0309]-[0311], [0313], and [0316] wherein common path level numbers are determined, including as in Fig. 41B).
selecting the set of paths from the sorted paths based on the common path level number, the set of paths having a same subpath that starts from the root directory and ends at a directory corresponding to the common path level number; and (See Resch Fig. 41B and Fig. 41D and as in [0310]-[0313] wherein partitions/extended lists are selected based on common path level number and listed/indexed by node/identifier such as 1BC, B63, E62, E76, etc. which point to a set of paths grouped on level number and having a same subpath. That is all of 1BC has subpath “/’, all of B63 have subpath “/usr/”, all of E62 have subpath “/usr/home/”, all of E62 have subpath “/usr/home/jason/” and all of  E76 have subpath “/usr/home/zach/”).
generating the extended list to comprise the set of paths.  (See Resch [0308], [0310]-[0313], and [0315]-[0316] wherein a list/index of paths is created based on the partitioned/extended list entries as described such that the leaf node contains a set of paths for the partition/extended list).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Resch with the teachings of Kim. One having ordinary skill in the art would have been motivated to combine Resch’s sorting of path names and level analysis prior to partitioning/creating directory FID identifiers into those extended lists/paths as in Kim in order to improve path list indexing and searching efficiency, by arranging paths by alphabetical and level order rather than in the sequence they are created. This improves the efficiency of search processing, in that the extended list identifiers as directory FIDs can search using sorted identifiers more efficiently by using alphabetical comparison in the index/path list to retrieve results faster and using the directory fid extended list to avoid comparison with a large swath of files sharing a directory path but irrelevant to the search. See Resch [0274], [0278], [0282] and Kim [0017] and [0060]-[0061].

Regarding claim 5, Kim in view of Resch as applied above to claim 3 further teaches:
The method of claim 3, wherein generating the identifier indicating the extended list comprises at least one of the following:  -3-206368.0511.8 (P325)generating a first identifier to indicate the subpath; or generating a second identifier to indicate an address of the extended list. (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are generated as directory and subdirectory FID (i.e. set of extended paths) that indicates at least location of the directory/subdirectory (i.e. subpath) as in [0009]-[0012] and [0050]-[0051]. See also Resch Fig. 41B identifier to subpath as above).

Regarding claim 12, Kim in the analogous art of managing file system paths based on hierarchical directory path lists as applied above to claim 1 further teaches:
The device of claim 10, wherein generating the extended list comprises: 
Kim does not explicitly teach:
sorting paths in the path list in an order of directory names; 
determining a common path level number corresponding to the extended list; 
selecting the set of paths from the sorted paths based on the common path level number, the set of paths having a same subpath that starts from the root directory and ends at a directory corresponding to the common path level number; and 
generating the extended list to comprise the set of paths.  
However, Resch in the analogous art of indexing path lists based on merging paths teaches:
sorting paths in the path list in an order of directory names; (See Resch [0310] and [0313]. wherein the pathnames are sorted. See also Figs.  41A-41D and [0307]-[0318] generally).
determining a common path level number corresponding to the extended list; (See Resch [0307], [0309]-[0311], [0313], and [0316] wherein common path level numbers are determined, including as in Fig. 41B).
selecting the set of paths from the sorted paths based on the common path level number, the set of paths having a same subpath that starts from the root directory and ends at a directory corresponding to the common path level number; and (See Resch Fig. 41B and Fig. 41D and as in [0310]-[0313] wherein partitions/extended lists are selected based on common path level number and listed/indexed by node/identifier such as 1BC, B63, E62, E76, etc. which point to a set of paths grouped on level number and having a same subpath and the list contains no duplicates. That is all of 1BC has subpath “/’, all of B63 have subpath “/usr/”, all of E62 have subpath “/usr/home/”, all of E62 have subpath “/usr/home/jason/” and all of  E76 have subpath “/usr/home/zach/”).
generating the extended list to comprise the set of paths.  (See Resch [0308], [0310]-[0313], and [0315]-[0316] wherein a list/index of paths is created based on the partitioned/extended list entries as described such that the leaf node contains a set of paths for the partition/extended list).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Resch with the teachings of Kim. One having ordinary skill in the art would have been motivated to combine Resch’s sorting of path names and level analysis prior to partitioning/creating directory FID identifiers into those extended lists/paths as in Kim in order to improve path list indexing and searching efficiency, by arranging paths by alphabetical and level order rather than in the sequence they are created. This improves the efficiency of search processing, in that the extended list identifiers as directory FIDs can search using sorted identifiers more efficiently by using alphabetical comparison in the index/path list to retrieve results faster and using the directory fid extended list to avoid comparison with a large swath of files sharing a directory path but irrelevant to the search. See Resch [0274], [0278], [0282] and Kim [0017] and [0060]-[0061].
  
Regarding claim 14, Kim in view of Resch as applied above to claim 12 further teaches:
The device of claim 12, wherein generating the identifier indicating the extended list comprises at least one of the following: generating a first identifier to indicate the subpath; or generating a second identifier to indicate an address of the extended list.  (See Kim Fig. 5, [0071]-[0072] and [0050]-[0053] wherein as in Fig. 5 identifiers are generated as directory and subdirectory FID (i.e. set of extended paths) that indicates at least location of the directory/subdirectory (i.e. subpath) as in [0009]-[0012] and [0050]-[0051]. See also Resch Fig. 41B identifier to subpath as above).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Resch and further in view of Nakamura et al., U.S. Patent Pub. No. 2011/0191305 (hereinafter Nakamura).

Regarding claim 4, Kim in view of Resch as applied above to claim 3 further teaches:
The method of claim 3, wherein selecting the set of paths from the sorted paths comprises: 
performing a deduplication operation on the sorted paths to obtain deduplicated paths; and 
However, Nakamura in the analogous art of deduplicating path lists teaches:
performing a deduplication operation on the sorted paths to obtain deduplicated paths; and (See Nakamura [0108] and [0125] wherein path list is deduplicated to remove duplicate path items. See also [0134]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Nakamura with the teachings of Kim and Resch. One having ordinary skill in the art would have been motivated to combine Nakamura’s deduplication of path lists with Resch’s sorting of path names and level analysis and the extended lists/paths as in Kim in order to improve path list indexing and searching efficiency, by removing redundant data items in path lists prior to further processing or indexing. Specifically, as in Nakamura at [0125] and [0134]-[0137] removing sorted duplicates for list processing improves storage utilization and prevents a path list or extended list from being larger size than necessary with redundant copies of the same data.
Then Kim in view of Resch and Nakamura further teaches:
selecting the set of paths from the deduplicated paths. (See Resch Fig. 41B and Fig. 41D and as in [0310]-[0313] wherein partitions/extended lists are selected based on common path level number and listed/indexed by node/identifier such as 1BC, B63, E62, E76, etc. which point to a set of paths grouped on level number and having a same subpath and the list contains no duplicates. See also Kim [0003]-[007], [0050]-[0053], and [0041] and Fig. 4 wherein the selected paths include at least paths to files and paths of directories in which files are stored in the filesystem without duplicates).

Regarding claim 13, Kim in view of Resch as applied above to claim 12 further teaches:
The device of claim 12, wherein selecting the set of paths from the sorted paths comprises: 
performing a deduplication operation on the sorted paths to obtain deduplicated paths; and 
However, Nakamura in the analogous art of deduplicating path lists teaches:
performing a deduplication operation on the sorted paths to obtain deduplicated paths; and (See Nakamura [0108] and [0125] wherein path list is deduplicated to remove duplicate path items. See also [0134]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Nakamura with the teachings of Kim and Resch. One having ordinary skill in the art would have been motivated to combine Nakamura’s deduplication of path lists with Resch’s sorting of path names and level analysis and the extended lists/paths as in Kim in order to improve path list indexing and searching efficiency, by removing redundant data items in path lists prior to further processing or indexing. Specifically, as in Nakamura at [0125] and [0134]-[0137] removing sorted duplicates for list processing improves storage utilization and prevents a path list or extended list from being larger size than necessary with redundant copies of the same data.
Then Kim in view of Resch and Nakamura further teaches:
selecting the set of paths from the deduplicated paths. (See Resch Fig. 41B and Fig. 41D and as in [0310]-[0313] wherein partitions/extended lists are selected based on common path level number and listed/indexed by node/identifier such as 1BC, B63, E62, E76, etc. which point to a set of paths grouped on level number and having a same subpath and the list contains no duplicates. See also Kim [0003]-[007], [0050]-[0053], and [0041] and Fig. 4 wherein the selected paths include at least paths to files and paths of directories in which files are stored in the filesystem without duplicates).

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2007/0276848
US2013/0198130
US2011/0191305

The pertinent prior art made of record but not relied upon for the rejections:
US 5,454,101 (See Abstract set lists stored to organize pointers in path)
US2002/0138502 (See Abstract linking subdirectories as separate file system for path enumeration).
US2019/0129972 (See Abstract indexing file system namespace entries as sets of linked metatables that are deduplicated and merged).
US2020/0042614 (See Abstract fast path searching by windowing for all candidates).
US2009/0164537 (See Abstract storing file paths including rows of tables storing directory bane in path table as in [0019]).
US2009/0307241 (See Abstract endpoint resolution of path name by hashing into path codes pointing to file or further directory/extended list).
US 6,427,123 (See Abstract hierarchical indexing of paths).
US2017/0083406 (See Abstract sorting paths for backup based on prefix tree analysis).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/13/2020